Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority. It is noted, however, that applicant has not filed a certified copy of the DE 10 2018 114 954.9 application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/20/2019 and 10/18/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huh (U.S. Patent No. 6,389,745).
For claim 1, Huh discloses a seed mat (as shown in Fig. 4) for insertion into an apparatus for growing plants, the seed mat comprising: a carrier substrate (Col. 7, lines 8-9: 50); and seeds (Col. 7, lines 9-10); wherein the seeds are fixed on the carrier substrate by an adhesive (Col. 7, lines 10-11).

For claim 4, Huh discloses the seed mat of claim 1, wherein the seeds comprise at least one of a group consisting of: seeds of salad; seeds of herbs; seeds of fruit; seeds of vegetables (Col. 2, line 46); seeds of mushrooms; and seeds of mushroom mycelia.

Claims 1, 9-12 and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mohr (U.S. Patent No. 5,073,401).
For claim 1, Mohr discloses a seed mat (Col. 8, lines 13-20: 200) for insertion into an apparatus (Fig. 1: 11) for growing plants, the seed mat comprising: a carrier substrate (206); and seeds (204); wherein the seeds are fixed on the carrier substrate by an adhesive (as discussed in Col. 8, lines 32-41).
For claim 9, Mohr discloses an apparatus (Fig. 1: 10) for growing plants, the apparatus comprising; an accommodating space (Figs. 1-3: 11) for accommodating one or more seed mats (200), at least one of the one or more seed mats (as discussed in Col. 8, lines 4-20) comprising: a carrier substrate (206); and seeds (204); wherein the seeds are fixed on the carrier substrate by an adhesive (as discussed in Col. 8, lines 32-41).
 For claims 10-12, Mohr discloses a method of manufacturing a seed mat, the method comprising: applying an adhesive (Col. 8, lines 37-41: “adhesive organic 
For claim 18, Mohr discloses a method for growing plants, the method comprising: manufacturing one or more seed mats (as discussed in Col. 8, lines 21-31), at least one of the one or more seed mats (as discussed in Col. 8, lines 4-20) comprising: a carrier substrate (206); and seeds (204); wherein the seeds are fixed on the carrier substrate by an adhesive (as discussed in Col. 8, lines 32-41); inserting said one or more seed mats provided with seeds into an accommodating space of an apparatus for growing plants (Col. 9, lines 20-22); and providing ambient conditions in such a way that the seeds on said one or more seed mats may germinate and plants may grow therefrom, by the apparatus (Col. 9, line 37-Col. 10, line 8); or providing first ambient conditions in such a way that the seeds on said one or more seed mats may germinate and plants may grow therefrom; interrupting the growth process by suitable second ambient conditions; inserting said one or more seed mats, on which plants grow, into an accommodating space of an apparatus for growing plants; and providing third ambient conditions in such a way that the plants may continue to grow and bear fruit, if appropriate, by the apparatus.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mohr in view of Marshall et al. (U.S. Patent No. 5,887,382). 
For claim 2, Mohr discloses wherein the carrier substrate is formed from an organic material (Col. 8, lines 25-31), fails to specifically disclose wherein the carrier substrate, has a water absorption capacity in a range of approximately 3500 cm3 to approximately 5000 cm3 per square meter. However, Marshall et al. teaches a seed mat (Fig. 1: 10), the seed mat comprising a carrier substrate (Col. 6, lines 32-33: 14); wherein the carrier substrate has a water absorption capacity in a range of approximately 3500 cm3 to approximately 5000 cm3 per square meter (as discussed in 3 to approximately 5000 cm3 per square meter for the advantage of maintaining a humid environment for the seeds and nurturing the growing seedlings, as taught by Marshall et al. Further, the specific range would have been obvious to one skilled in the art, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.
For claim 13, Mohr discloses the invention substantially as claimed, including: wherein applying seeds on the carrier substrate provided with the adhesive (Col. 8, lines 32-41) comprises: applying the seeds on the moist adhesive (Col. 8, lines 44-45: “liquid vegetable starch”); wherein the seeds consist of seed grains (Col. 8, lines 32-34); and wherein the seed grains are scattered or individually placed precisely at a specific position (Col. 8, lines 34-35). Mohr fails to specifically disclose wherein applying the adhesive on the carrier substrate comprises: applying the adhesive on the carrier substrate by one or more rollers; applying the adhesive on the carrier substrate by a spraying system; or applying the adhesive on the carrier substrate by one or more brushes. However, Marshall et al. teaches a method of manufacturing a seed mat, the method comprising: applying an adhesive on a carrier substrate (as discussed in CO. 5, lines 59-64); wherein applying the adhesive on the carrier substrate comprises: applying the adhesive on the carrier substrate by a spraying system (Col. 10, lines 27-30). It would have been obvious to one having ordinary skill in the art before the effective filing .

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Huh in view of Woo et al. (U.S. Patent No. 8,484,889).
For claims 5-8, Huh fails to specifically disclose the seed mat further comprising: at least one of an RFID labelling or a QR labelling or a barcode. However, Woo et al. teaches a seed mat (as shown in Fig. 2) comprising: a base member (10), seeds (Col. 3, lines 19-26: 30); wherein the seeds are fixed on the base member by an adhesive (Col. 3, lines 8-12: 20); further comprising: at least one of an RFID labelling or a QR labelling or a barcode; wherein the at least one of RFID labelling or the QR labelling or the barcode encodes the seeds fixed on the seed mat; wherein the RFID labelling is embodied as an RFID chip; wherein the RFID chip comprises at least one of data regarding the seeds fixed on the seed mat or data regarding the seed mat (Col. 4, lines 20-26). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the seed mat of Huh to include the RFID chip as taught by Woo et al. for the advantage of providing relevant details and planting instructions for the user about the seeds within the seed mat.

9 is rejected under 35 U.S.C. 103 as being unpatentable over Khaled (U.S. Patent Application Publication No. 2014/0053463) in view of Huh (U.S. Patent No. 6,389,745).
For claim 9, Khaled discloses an apparatus (Fig. 1: 010) for growing plants, the apparatus comprising; an accommodating space (Figs. 1-5: 300) for accommodating one or more seed mats (as discussed in [0070] and shown in Figs. 2, 3 and 5: shelving provided to accommodate trays of germinating seeds). Khaled fails to specifically show at least one of the one or more seed mats comprising: a carrier substrate; and seeds; wherein the seeds are fixed on the carrier substrate by an adhesive. However, Huh teaches a seed mat comprising: a carrier substrate (Col. 7, lines 8-9: 50); and seeds (Col. 7, lines 9-10); wherein the seeds are fixed on the carrier substrate by an adhesive (Col. 7, lines 10-11). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Khaled to include one or more seed mats as taught by Huh for propagating seed under controlled conditions and providing harvest ready plants.

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mohr in view of Woo et al. (U.S. Patent No. 8,484,889).
For claims 14-17, Mohr fails to specifically disclose the method further comprising: identifying the seed mat by at least one of an RFID labelling or a QR labelling or a barcode. However, Woo et al. teaches method of manufacturing a seed mat (as shown in Fig. 2) comprising: applying seeds (Col. 3, lines 19-26: 30) to a base member (10); and fixing the seeds by an adhesive on the base member (Col. 3, lines 8-.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mohr in view of Faivre et al. (U.S. Patent No. 9,313,944).
For claim 20, Mohr fails to specifically disclose wherein the apparatus for growing plants identifies the seeds fixed on the seed mat by a program sensor of a program controller. However, Faivre et al. teaches a method for growing plants (as discussed in the abstract), the method comprising: wherein the apparatus (as discussed in Col. 4, lines 47-67) for growing plants identifies the seeds fixed on the seed mat by a program sensor (Fig. 4: 70) of a program controller (Fig. 4: 74). It would have been obvious to on having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Mohr to include the program sensor as taught by Faivre et al. for the advantage of specifically identifying the location of the seeds within the seed mat.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.